Citation Nr: 0400222	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  03-04 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected bilateral hearing loss.  

2.  Entitlement to service connection for residuals of 
exposure to Agent Orange (claimed as a rash or blotches).  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran had active service from February 1966 to March 
1969.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision of the RO.  The 
record indicates the veteran canceled his hearing scheduled 
in June 2003 before a Veterans Law Judge.  

The issue of service connection for the claimed residuals of 
exposure to Agent Orange will be addressed in the Remand 
portion of this document.  

(This matter is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the veteran and his representative if further action 
is required on his part.)  



FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
manifested by an auditory acuity level of I in each ear.  



CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
rating for the service-connected bilateral hearing loss have 
not been met at any time since the effective date of the 
award of service connection.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.385. 4.7, 4.85 including 
Diagnostic Code 6100 (2003); Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law prior to the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to his claim.  

In this case, the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case and 
the Supplemental Statement of the Case.  There does not 
appear to be any relevant evidence that has not been 
associated with the claims folder.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional evidence.  

The record contains sufficient information to decide the 
claim.  This includes VA examination performed to evaluate 
the severity of the service-connected disability, and a 1998 
auditory evaluation by the Department of Public Safety and 
Correctional Services.  

Moreover, the Statement of the Case sent to the veteran in 
December 2002 includes the schedular criteria for a 
compensable evaluation due to impaired auditory acuity.  

Given that the veteran has submitted medical evidence in 
support of his claim and the results of the VA examination 
conducted to fully evaluate the severity of the service-
connected hearing loss, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claim.  

Hence, further assistance to the veteran is not required to 
fulfill VA's duty to assist him in the development of the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  



II.  Evaluation of the Service-Connected Bilateral Hearing 
Loss

A.  Factual Background 

A careful review of service medical records at the time of 
the veteran's enlistment examination in February 1966 shows 
that he underwent audiometric testing.  

The report of this testing reveals pure tone thresholds, in 
decibels, ASA units converted to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
-
0
LEFT
25
15
15
-
35

The service medical records show that, at the time of the 
veteran's separation examination in January 1969, the 
examiner had defective hearing.  

The non-VA medical records received in May 1998 show an 
assessment of right and left hearing loss.  

The veteran underwent a VA examination in January 2002.  He 
reported a history of military and industrial noise exposure.  

The report of audiometric testing reveals pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
30
45
LEFT
20
25
20
60
70

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  

In a March 2002 rating decision, the RO granted service 
connection for hearing loss and assigned a no percent rating 
under Diagnostic Code 6100, effective in August 2001.  


B.  Legal Analysis 

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  

To evaluate the degree of disability from bilateral defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels from level I for essentially normal acuity through 
level XI for profound deafness.  38 U.S.C.A. § 1160(a); 38 
C.F.R. §§ 4.85, 487, Codes 6100 to 6110.  

Assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  

The regulations for evaluation of hearing impairment were 
revised, effective June 10, 1999.  64 Fed. Reg. 25202 (May 
11, 1999).  

The pertinent regulations do not contain any substantive 
changes that affect this case, but add certain provisions 
that were already the practice of VA.  64 Fed. Reg. 25,202 
(1999) (codified at 38 C.F.R. § 4.85).  

The frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.  

The revised regulatory provisions essentially addressed the 
question of whether the speech discrimination testing 
employed by VA in a quiet room with amplification of sounds 
accurately reflects the extent of hearing impairment.  Based 
upon research, two circumstances were identified where 
alternative tables could be employed.  

One was where the pure tone threshold at each of the four 
frequencies of 1,000, 2,000, 3,000 and 4,000 hertz is 55 
decibels or greater.  The second was where the pure tone 
threshold is 30 decibels or less at 1,000 hertz, and is 70 
decibels or more at 2,000 hertz.  64 Fed. Reg. 25,209 (1999) 
(codified at 38 C.F.R. § 4.86).  In this case, the record 
does not reveal pure tone thresholds meeting either of those 
criteria.  

The veteran asserts that his bilateral hearing loss is more 
severe than currently evaluated, but a higher initial rating 
is not supported by the objective medical evidence of record.  

At the time of his last audiometric examination in January 
2002, the veteran had an average pure tone threshold (at 
1,000, 2,000, 3,000, and 4,000 hertz) of 28 decibels (rounded 
up) with a 100 percent speech discrimination score in the 
right ear that corresponds to acuity level I in Table VI of 
38 C.F.R. § 4.85.  

The average pure tone threshold in the left ear at the same 
frequencies was 44 decibels (rounded up) with a speech 
discrimination score of 100 percent that corresponds to 
acuity level I in Table VI.  

An acuity level of I in each ear requires a no percent rating 
under Diagnostic Code 6100 in Table VII of 38 C.F.R. § 4.85.  

The evidence indicates that the veteran's current audiometric 
results support no more than a noncompensable rating under 
the schedular criteria.  

After consideration of all the evidence, the Board finds that 
the current no percent rating for the service-connected 
bilateral hearing loss represents the correct application of 
the rating schedule to the audiometric results.  

There is no evidence in the record that the service-connected 
bilateral hearing loss presents exceptional or unusual 
circumstances to warrant referral of the case to the RO to 
consider the assignment of a rating on an extraschedular 
basis.  38 C.F.R. §§ 3.321(b)(1).  Such circumstances were 
neither alleged nor shown.  

The Board finds that the evidence shows that this level of 
impairment due to defective hearing has existed since the 
effective date of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, a "staged" rating is not 
indicated.  

The preponderance of the evidence is against the claim for an 
initial compensable rating for the service-connected 
bilateral hearing loss, and the claim is denied.  38 C.F.R. 
§ 4.7.  



ORDER

An initial compensable rating for the service-connected 
bilateral hearing loss is denied.  



REMAND


(1)  Duty to Assist

There was a significant change in the law prior to the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations became effective on November 9, 2000.  

In this case, the Board finds that the veteran should be 
notified of what he should do and what VA would do to obtain 
additional evidence, with respect to the issue of entitlement 
to service connection for residuals of exposure to herbicides 
(claimed as a rash or blotches).  

Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  


(2)  Development

The veteran contends that he has been breaking out with 
rashes and blotches since returning from the Republic of 
Vietnam in 1969, due to exposure to herbicides in service.  

The new law provides that an examination is necessary where 
there is competent evidence of a current disability, evidence 
that the current disability may be related to service, and 
the evidence is insufficient to decide the claim.  See 38 
U.S.C.A. 5103A.  

Likewise, where there is a reasonable possibility that a 
current condition is related to or is the residual of a 
condition or injury experienced in service, VA should seek a 
medical opinion as to whether the veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  

Moreover, the medical evidence is unclear as to whether the 
veteran's manifestation of skin rashes or blotches is 
chloracne or other acneform disease consistent with chloracne 
that would warrant a presumption of service connection based 
upon exposure to certain herbicide agents.  

Accordingly, an examination is required to obtain a medical 
opinion as to whether it is at least as likely as not that 
the veteran's manifestation of skin rashes and blotches since 
returning from the Republic of Vietnam, as reported by the 
veteran, is related to an incident of service or the exposure 
to herbicides in service; and to obtain a more specific 
diagnosis as to the nature of the veteran's skin rashes or 
blotches.  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed for the issue in appellate 
status.  In particular, the RO should 
ensure that the notification requirements 
and development procedures now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), as well as the implementing 
regulations, are fully complied with and 
satisfied.  This includes notifying the 
veteran in writing of what evidence, if 
any, will be obtained by him and what 
evidence, if any, will be retrieved by 
VA.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  

2.  The RO should take appropriate steps, 
in accordance with 38 U.S.C.A. 
§ 5103A(c), in order to request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
skin rashes and blotches since his 
separation from service.  The RO should 
then take all necessary steps to obtain 
copies of all records not already 
contained in the claims folder.  The RO 
should also inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under 38 U.S.C.A. 
§ 5103A(b)(2).  

3.  The RO should schedule the veteran 
for a VA dermatological examination to 
determine the current nature and likely 
etiology of the claimed skin rashes and 
blotches.  The examiner should review the 
claims folder, and should note such 
review in the examination report.  The 
examiner should offer opinions as to:

Whether it is at least as likely as not 
that the veteran has a current skin 
disability manifested by rashes or 
blotches; and if so,  

Whether it is at least as likely as not 
that the veteran's current skin 
disability is related to disease or 
injury noted in service, or to the 
exposure of herbicides in service; and  

Whether it is at least as likely as not 
that the veteran's current skin 
disability is chloracne or other acneform 
disease consistent with chloracne.  

4.  Following the above development, the 
RO should review all of the evidence of 
record, and readjudicate the claim on 
appeal-taken into consideration 
provisions of 38 C.F.R. §§ 3.309(e) and 
3.307(d), if appropriate.  If any of the 
desired benefits are not granted, an 
appropriate Supplemental Statement of the 
Case should be furnished to the veteran 
and his representative, and they should 
also be afforded an opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  The veteran 
need take no further action unless notified otherwise, but 
may furnish additional evidence and argument while the case 
is in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



